PER CURIAM.
This is an interlocutory appeal by defendants from an order granting plaintiff a partial summary judgment as to liability and partially as to amount. The order was entered upon plaintiff’s motion to strike for sham the defendant’s answer on the grounds that the defendants had not denied with specificity the plaintiff’s allegations of the complaint. The motion was not sworn to by plaintiff nor was there any affidavit filed with the motion. No motion for summary judgment was filed.
Appellants urge reversal on several grounds. Our review of the record, consideration of the briefs and arguments of counsel convinces us that it was error for the trial court to grant the motion to strike, Carapezza v. Pate, Fla.App.1962, 143 So.2d 346, and to grant the partial summary judgment, Rule 1.510, RCP, 31 F.S.A. and see: Wood v. Kleaveland, Fla.1953, 64 So.2d 684, applying the prior Equity Rule. Therefore we must reverse.
Reversed and remanded for further proceedings.